DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on October 25, 2019.  Claims 1 – 9 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 25, 2019 has been considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. § 119(a)-(d), which papers have been placed of record in the file.

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The Republic of Japan on June 01, 2017.

Specification - Abstract
   
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because abstract length exceeds 150 words.  
The abstract of the disclosure is objected to because abstract contains legal phraseology such as “said” in line 14.  

Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 is directed to a system claim. Therefore, on its face, each independent claim 16 is directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance.
Independent claim 1 is also directed to an abstract idea without significantly more, under Step 2A (Prong One and Prong Two) and Step 2B of the 2019 PEG, which is a judicial exception to 35 U.S.C. § 101, as detailed below.  The independent claim 16 includes the steps of acquiring, recognizing, storing, determining, and predicting and these steps under their broadest reasonable interpretation, cover certain methods of using mental processes.
Independent claim 1 include the steps of acquiring, recognizing, storing, determining, and predicting and these steps under their broadest reasonable interpretation, cover certain methods of a process and improvements thereof using mental processes.

TWO-PART ANALYSIS FOR ABSTRACT IDEAS- STEP 2A
Under Step 2A, Prong One, claim 1 recites, in part, method(s) of using mental processes.  Specifically, the claimed invention is an apparatus for acquiring external information and recognizing a travel environment; storing an evaluation value for each travel environment corresponding to prediction models; determining the prediction model corresponding to the travel environment from among the prediction models; and predicting the behavior of the moving body using the prediction model determined by using mental processes.   Additionally, there is nothing recited in the disclosure that indicates wherein it instructs, and compels the apparatus to exhibit and / or perform a physics based operation that results in the apparatus performing a subsequent tangible, dynamic and / or kinematics based action. More simply put, claim 1 can be practicably performed in the human mind.  A skilled artisan could practically acquire external information in a travel environment, make the recognition of that travel environment; store (record) an evaluation value for each travel environment corresponding to prediction models; determine the prediction model corresponding to the travel environment from among the prediction models; and then make a prediction of the behavior of the moving body using the prediction model.  Claim 1 recites a judicial exception of an abstract idea.
Under Step 2A, Prong One, claim 1 recites, in part, mental process.  Specifically, the claimed invention is a method for performing operations of acquiring external information and recognizing a travel environment; storing an evaluation value for each travel environment corresponding to prediction models; determining the prediction model corresponding to the travel environment from among the prediction models; and predicting the behavior of the moving body using the prediction model determined by the prediction model determination unit.  Other than reciting a computing device and display, a user interface and computing system, nothing in the claims precludes the steps from being directed to methods of using mental processes.

EVALUATING WHEREHTER A JUDICIAL EXCEPTION IS INTEGRATED INTO A PRACTICAL APPLICATION
Under Step 2A, Prong Two, the “methods of using mental processes” judicial exception is not integrated into a practical application.  For example, claim 1 recites the additional elements of acquiring, recognizing, storing, determining, and predicting. These limitations amount to implementing the abstract idea on a computer.  Simply limiting the use of the abstract idea to one particular environment or field of use (e.g., computers) does not impose any meaningful limits on practicing the abstract idea.  Therefore, because the additional elements of acquiring external information and recognizing a travel environment; storing an evaluation value for each travel environment corresponding to prediction models; determining the prediction model corresponding to the travel environment from among the prediction models; and predicting the behavior of the moving body using the prediction model determined by the prediction model determination unit, is not integrated into the claims as a whole, claim 1 is directed to an abstract idea.

TWO-PART ANALYSIS FOR ABSTRACT IDEAS- STEP 2B
Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application (i.e., Step 2A, Prong Two), the additional element of limiting the use of the idea to one particular environment (i.e., a computer) employs generic computer functions to execute an inventive concept.  Therefore, independent claim 1 is not patent eligible. 
Dependent claims 2 and 5 - 9 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination.  Dependent claims 2 and 5 - 9, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 for the same reasons as above.  The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea.  The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the abstract idea.  Accordingly, claims 2 and 5 - 9 are patent ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2, 5 – 7, and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0105186 to MOTOMURA et al. (herein after "Motomura") in view of Japanese Patent No. JP2014-071728 A to NAGAMINE et al. (herein after "Nagamine").

As to Claim 1,
Motomura’s driving behavior estimation system discloses a moving body behavior prediction device that predicts a behavior of a moving body, the moving body behavior prediction device (see Figs. 49 - 52, ¶0100, and ¶0350 - ¶0378.  In particular, see Fig. 43.  

    PNG
    media_image1.png
    563
    843
    media_image1.png
    Greyscale

See ¶0352, and ¶0359, Motomura teaches a moving body behavior estimation system that predicts a behavior of a moving body) comprising: 
a travel environment recognition unit that acquires external information and recognizes a travel environment (see Figs. 4, 24 - 25, 36 - 37, 39, 44, 48A - 52, ¶0100, ¶0252, and ¶0350 - ¶0378.  In particular, see Fig. 4 ~ process method steps S12 – S16.  See Fig. 44 ~ external environment information obtainer 504.  See Figs. 48A - 48B.  


    PNG
    media_image2.png
    483
    586
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    471
    712
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    203
    349
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    278
    325
    media_image5.png
    Greyscale

See ¶0359, "Learning unit 501 learns the behaviors of vehicle 1A. Driving conduct prediction unit 502 estimates a behavior of vehicle 1A dependent on the surroundings, using the result of the learning. Vehicle controller 7 displays the behavior estimated as an estimated behavior on display unit 101 of touch panel 10.”  Motomura’s ); 
a prediction model evaluation value storage unit that stores an evaluation value for each travel environment in relation to each of prediction models prepared in advance (see Figs. 41 - 42, 49 - 52, ¶0350 - ¶0378, ¶0401, ¶0540, ¶0549, ¶0559, and ¶0560 - ¶0561.  See ¶0364,  dedicated behavior learning unit 434, dedicated behavior estimation unit 435, and behavior estimation result receiver 436.  See ¶0377 - ¶0378, dedicated behavior estimation NN. See ¶0418, predication model where the most suitable behavior is utilized based upon neural network analytics model of relearning of behavioral candidates); 
a prediction model determination unit that determines the prediction model corresponding to the travel environment recognized by the travel environment recognition unit from among the prediction models (see Figs. 4, 16 - 19, 24-25, 49 - , and
the determination being performed based on the travel environment recognized by the travel environment recognition unit and the evaluation value stored in the prediction model evaluation value storage unit.  (See Figs. 4, 16 - 19, 24-25, 33, 36, 49 - 52, ¶0121, ¶0540, ¶0549, ¶0559, and ¶0560 - ¶0561. In particular, see Fig. 33 ~ behavior estimation unit 402 and evaluation unit 441.  See Fig. 36.   See ¶0121, ¶0552, and ¶0558 - ¶0565, Using the established prediction models where the most suitable behaviors and behavioral candidates are determined (see ¶0418 and ¶0423), Motomura teaches wherein vehicle controller 7 performs further determination  based on the travel environment being recognized and the evaluation value stored in the prediction model evaluation value storage unit (storage 8)). 
While Motomura discusses behavior prediction of moving bodies, such a pedestrians (see Fig. 43 and 0384 – 0388), Nagamine provides more clarification regarding a behavior prediction unit that predicts the behavior of the moving body using the prediction model determined by the prediction model determination unit.  (See ¶0007 – ¶0013 and ¶0027 - ¶0030.  In particular, see ¶0028 - ¶0030, movement tendency calculation unit 13 predicts the future movement tendency and position of the moving body (pedestrian) using the detection result stored in the storage unit 12.)	
Motomura is analogous art to the claimed invention as it relates to estimating driving behavior based upon a vehicle driving state within a driving environment where a a prediction model evaluation value storage unit that stores an evaluation value for each travel environment in relation to each of prediction models prepared in advance.  Nagamine is analogous art to the claimed invention as it relates to a device for detecting moving body operation which, even when a moving body changes the direction irregularly and frequently, can extract a long-term tendency from the transition of the moving body moving position, and can also properly determine an operation state of the moving body by stably predicting a future orbit  in that it provides (movement tendency calculation unit 13 and determination unit 14) that predicts the behavior of the moving body using the prediction model determined by the prediction model determination unit.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Motomura’s driving behavior estimation system with the behavior prediction unit that predicts the behavior of the moving body using the prediction model determined by the prediction model determination unit, as taught by Nagamine, to provide continuous, probabilistic prediction of moving bodies (pedestrians) positions in dynamic vehicle driving environments, thereby improving autonomous driving behavior efficiency, reliability, and safety in determining and predicting moving bodies’ (pedestrians) next positions in the vehicle driving environment.

As to Claim 2,
the moving body behavior prediction device according to claim 1, further comprising 
a safety model storage unit that stores at least one or more prediction models estimated to be safe for each of travel environments as safety models, wherein the prediction model determination unit determines one prediction model corresponding to the travel environment (see Figs. 4, 16 - 19, 24-25, 33, 36, 49 - 52, ¶0121, ¶0540, ¶0549, ¶0559, and ¶0560 - ¶0561. In particular, see Fig. 33 ~ behavior estimation unit 402 and evaluation unit 441.  See Fig. 36.   See ¶0121, ¶0552, and ¶0558 - ¶0565, Using the established prediction models where the most suitable behaviors and behavioral candidates are determined (see ¶0418 and ¶0423), Motomura teaches wherein vehicle controller 7 performs further determination  based on the travel environment being recognized and the evaluation value stored in the prediction model evaluation value storage unit (storage 8))
based on the evaluation value stored in the prediction model evaluation value storage unit according to a predetermined condition set in advance, or selects one prediction model corresponding to the travel environment from among the prediction models stored as the safety models in the safety model storage unit.  (See Figs. 4, 16 - 19, 24-25, 33, 36, 49 - 52, ¶0121, ¶0540, ¶0549, ¶0559, and ¶0560 - ¶0561. In particular, see Fig. 33 ~ behavior estimation unit 402 and evaluation unit 441.  See Fig. 36.   See ¶0121, ¶0552, and ¶0558 - ¶0565, Using the established prediction models where the most suitable behaviors and behavioral candidates are determined (see ¶0418 and ¶0423).
As to Claim 5,
 the moving body behavior prediction device according to claim 1, further comprising 
a prediction model evaluation unit that evaluates the evaluation value for each travel environment stored in the prediction model evaluation value storage unit (see Figs. 4, 16 - 19, 24-25, 49 - 52, ¶0418, ¶0423, ¶0540, ¶0549 - ¶0552.  In particular, see ¶0418 and ¶0423, and ¶0552, Motomura teaches adaptive driver history modeling where the most suitable behavior is utilized based upon neural network analytic based prediction models of relearning behavioral candidates), 
wherein the prediction model evaluation unit updates the evaluation value stored in the prediction model evaluation value storage unit according to a prediction result of the behavior prediction unit.  (See Figs. 4, 16 - 19, 24-25, 49 - 52, ¶0418, ¶0423, ¶0540, ¶0549.  In particular, see ¶0549 - ¶0552, Motomura teaches updating the evaluation value stored in the prediction model evaluation storage unit according to a prediction result of the behavior prediction unit.)
As to Claim 6,
Modified Motomura substantially discloses the moving body behavior prediction device according to claim 2, further comprising 
a safety model evaluation unit that evaluates whether the prediction model stored as the safety model in the safety model storage unit is safe (see Figs. 4, 16 - 19, 24-25, 33, 36, 49 - 52, ¶0121, ¶0418, ¶0423, ¶0540, ¶0549, ¶0559, and ¶0560 - ¶0561. In particular, see Fig. 33 ~ behavior estimation unit 402 and evaluation unit 441.  See Fig. 36.   See ¶0121, ¶0418, ¶0423, ¶0552, and ¶0558 - ¶0565), 
wherein the safety model evaluation unit causes the behavior prediction unit to calculate a behavior in a case of inputting past external information to each of the prediction models (see Figs. 4, 16 - 19, 24-25, 49 - 52, ¶0418, ¶0423, ¶0540, ¶0549 - ¶0552.  In particular, see ¶0418 and ¶0423, ¶0540, and ¶0552), and 
evaluates whether each of the prediction models is safe based on a result of the calculation.  (See Figs. 4, 16 - 19, 24-25, 49 - 52, ¶0418, ¶0423, ¶0540, ¶0549 - ¶0559.  In particular, see ¶0552 - ¶0556.)

As to Claim 7,
Modified Motomura substantially discloses the moving body behavior prediction device according to claim 5, further comprising 
an evaluation value management unit that manages the evaluation value stored in the prediction model evaluation value storage unit (see Figs. 32 - 34, 36, 44, ¶0359 - ¶0364, and ¶0552 - ¶0559.  In particular, see Fig. 32 ~ evaluation unit ¶0441, ¶0359, ¶0364, ¶0552, and ¶0559, Motomura teaches an evaluation value management unit that manages the evaluation value stored in prediction model evaluation storage unit (storage 8)), 
wherein the evaluation value management unit transmits the evaluation value for each travel environment in relation to each of the prediction models stored in the prediction model evaluation value storage unit to a management server (see Figs. 4, 16 - 19, 24-25, 49 - 52, ¶0418, ¶0423, ¶0540, ¶0549 - ¶0559.  In particular, see ¶0552 - ¶0556 and ¶0559), and 
updates the evaluation value stored in the prediction model evaluation value storage unit with an evaluation value received from the management server. (See Figs. 4, 16 - 19, 24-25, 49 - 52, ¶0418, ¶0423, ¶0540, ¶0549 - ¶0559.  In particular, see ¶0552 - ¶0556 and ¶0559, Motomura teaches updating the evaluation value stored in the prediction model evaluation storage unit (storage 8) with an evaluation value received from the cloud server.)
As to Claim 9,
Modified Motomura substantially discloses the moving body behavior prediction device according to claim 5, wherein the prediction model evaluation unit updates an evaluation value of the prediction model.  (See Figs. 4, 16 - 19, 24-25, 49 - 52, ¶0418, ¶0423, ¶0540, and ¶0549 - ¶0556.  In particular, see ¶0549 - ¶0552.)
However, Motomura does not teach or suggest, so as to lower the evaluation value when a predetermined situation set in advance occurs and 
to raise the evaluation value when the predetermined situation does not occur in accordance with the prediction result of the behavior prediction unit.
On the other hand, Nagamine teaches so as to lower the evaluation value when a predetermined situation set in advance occurs (see ¶00549 - ¶0051, Nagamine teaches lowering the evaluation value when a predetermined situation set in advance occurs) and to raise the evaluation value when the predetermined situation does not occur in accordance with the prediction result of the behavior prediction unit.  (See ¶0009 - ¶0013, ¶00029 - ¶0030, ¶0035, ¶0053 - 0057.  In 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Motomura’s driving behavior estimation system so as to lower the evaluation value when a predetermined situation set in advance occurs and to raise the evaluation value when the predetermined situation does not occur in accordance with the prediction result of the behavior prediction unit, as taught by Nagamine, to provide continuous, probabilistic prediction of moving bodies (pedestrians) positions in dynamic vehicle driving environments, thereby improving autonomous driving behavior efficiency, reliability, and safety in determining and predicting moving bodies’ (pedestrians) next positions in the vehicle driving environment.

Claims 3 - 4 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0105186 to MOTOMURA et al. (herein after "Motomura") in view of Japanese Patent No. JP2014-071728 A to NAGAMINE et al. (herein after "Nagamine") as to claim 1 above, and further in view of U.S. Patent Application Publication No. 2018/0074497 to TSUJI et al. (herein after "Tsuji").
As to Claim 3,
Modified Motomura substantially discloses the moving body behavior prediction device according to claim 2, wherein the prediction model determination unit determines one prediction model corresponding to the travel environment, from among the prediction models stored as the safety models in the safety model storage unit.  (See Figs. 4, 16 - 19, 24-25, 49 - 52, ¶0418, ¶0423, ¶0540, and ¶0549 - ¶0056.  In particular, see ¶0418, ¶0423, and ¶0552, prediction model where the most suitable behavior is utilized based upon neural network analytics model of relearning of behavioral candidates.)
However, Motomura does not teach or suggest, wherein the predetermined condition is a case where it is possible to estimate that a predetermined safe state is maintained, when it is possible to estimate that the predetermined safe state is maintained, when it is difficult to estimate that the predetermined safe state is maintained, 
the prediction model determination unit selects one prediction model having a highest evaluation value stored in the prediction model evaluation value storage unit from among prediction models corresponding to the travel environment.
On the other hand, Nagamine teaches the prediction model determination unit selects one prediction model having a highest evaluation value stored in the prediction model evaluation value storage unit from among prediction models corresponding to the travel environment.  (See ¶0004, ¶0012, ¶00029 - ¶0030, ¶0035, ¶0053 - 0057.  In particular, see ¶0035 and ¶0053, where Nagamine teaches the prediction model determination unit (determination unit 14) selecting one prediction model having a highest evaluation value stored in the prediction model evaluation value storage unit from among prediction models corresponding to the travel environment.)
 with the behavior prediction unit that predicts the behavior of the moving body using the prediction model determined by the prediction model determination unit, as taught by Nagamine, to provide continuous, probabilistic prediction of moving bodies (pedestrians) positions in dynamic vehicle driving environments, thereby improving autonomous driving behavior efficiency, reliability, and safety in determining and predicting moving bodies’ (pedestrians) next positions in the vehicle driving environment.
Tsuji teaches wherein the predetermined condition is a case where it is possible to estimate that a predetermined safe state is maintained, when it is possible to estimate that the predetermined safe state is maintained, when it is difficult to estimate that the predetermined safe state is maintained.  (See Figs. 28A – B.  

    PNG
    media_image6.png
    479
    705
    media_image6.png
    Greyscale


Tsuji is analogous art to the claimed invention as it relates to a driver model generation based on travel histories associated with respective environmental parameters in that it provides estimation of a predetermined safe state is maintained.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Motomura’s driving behavior estimation system wherein the predetermined condition is a case where it is possible to estimate that a predetermined safe state is maintained, when it is possible to estimate that the predetermined safe state is maintained, as taught by Tsuji, to provide determination of safe states being maintained by the prediction model, thereby improving autonomous driving behavior efficiency, reliability, and safety in determining and predicting moving bodies’ (pedestrians) next positions in the vehicle driving environment.

As to Claim 4,
Modified Motomura substantially discloses the moving body behavior prediction device according to claim 3, such that the prediction model determination unit randomly determines one prediction model corresponding to the travel environment from among the prediction models stored as the safety models in the safety model storage unit.  (See Figs. 4, 16 - 19, 24-25, 49 - 52, ¶0418, ¶0423, ¶0540, ¶0549.  In particular, see ¶0418 and ¶0423.)
However, Motomura does not teach or suggest, wherein when it is possible to estimate that the predetermined safe state is maintained.
Conversely, Tsuji teaches wherein when it is possible to estimate that the predetermined safe state is maintained.  (See Figs. 28A - B and ¶0380 - ¶0381.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Motomura’s driving behavior estimation system wherein when it is possible to estimate that the predetermined safe state is maintained, as taught by Tsuji, to provide determination of safe states being maintained by the prediction model thereby improving autonomous driving behavior efficiency, reliability, and safety in determining and predicting moving bodies’ (pedestrians) next positions in the vehicle driving environment.

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0105186 to MOTOMURA et al. (herein after "Motomura") in view of Japanese Patent No. JP2014-071728 A to NAGAMINE et al. (herein after "Nagamine") as to claim 7 above, and further in view of U.S. Patent Application Publication No. 2018/0074497 to TSUJI et al. (herein after "Tsuji").
As to Claim 8,
Modified Motomura substantially discloses the moving body behavior prediction device according to claim 7, further comprising: 
a reference evaluation value storage unit that stores the evaluation value received by the evaluation value management unit from the management server as a reference evaluation value (see Figs. 4, 16 - 19, 24-25, 49 - 52, ¶0418, ¶0423, ¶0540, ¶0549 - ¶0559.  In particular, see ¶0552 - ¶0556 and ¶0559); and 
a safety model storage unit that stores at least one or more prediction models estimated to be safe for each of travel environments as safety models (see Figs. 4, 16 - 19, 24-25, 33, 36, 49 - 52, ¶0121, ¶0418, ¶0423, ¶0540, ¶0549, ¶0559, and ¶0560 - ¶0561. In particular, see Fig. 33 ~ behavior estimation unit 402 and evaluation unit 441.  See Fig. 36.   See ¶0121, ¶0418, ¶0423, ¶0552, and ¶0558 - ¶0565, Using the established prediction models where the most suitable behaviors and behavioral candidates are determined (see ¶0418 and ¶0423), Motomura teaches wherein vehicle controller 7 performs further determination  based on the travel environment being recognized and the evaluation value stored in the prediction model evaluation value storage unit (storage 8)), wherein, 
the prediction model determination unit determines one prediction model corresponding to the travel environment, from among the prediction models stored as the safety models in the safety model storage unit.  (See Figs. 4, 16 - 19, 24-25, 49 - 52, ¶0418, ¶0423, ¶0540, ¶0549 - ¶0556.  In particular, see ¶0418, ¶0423, and ¶0552.)
However, Motomura does not teach or suggest, when it is possible to estimate that a predetermined safe state is maintained, and 
when it is difficult to estimate that the predetermined safe state is maintained, 

Conversely, Tsuji teaches when it is possible to estimate that a predetermined safe state is maintained (see Figs. 28A - B and ¶0380 - ¶0381), and 
when it is difficult to estimate that the predetermined safe state is maintained (see Fig. 9A, ¶0185 - ¶0188, and ¶0221.  In particular, see ¶0185), 
the prediction model determination unit selects one prediction model having a highest reference evaluation value among prediction models corresponding to the travel environment.  (See ¶0162 and ¶0380 - ¶0384, Tsuji teaches the prediction model determination unit selecting one prediction model having a highest reference evaluation value (highest priority) among prediction models corresponding to the travel environment.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Motomura’s driving behavior estimation system wherein when it is possible to estimate that the predetermined safe state is maintained, when it is difficult to estimate that the predetermined safe state is maintained, the prediction model determination unit selecting one prediction model having highest reference evaluation value corresponding to the environment, as taught by Tsuji, to provide the highest ranked and determined safe state which can be maintained by the prediction model in a diversity of 

Conclusion                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661